DETAILED ACTION
Response to Amendment
This communication is in response to the Amendment filed 3 May 2022.
Claims 1-22 are currently pending.  In the Amendment filed 3 May 2022, claims 1, 17, 19 and 20 are amended and claims 21 and 22 are new.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application claims foreign priority to 2019-215596 filed 28 November 2019.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub 2014/0365506 to Gong et al (hereafter Gong).

Referring to claim 1, Gong discloses an image searching apparatus comprising a computer executing instructions that, when executed by the computer (see [0050] and Fig 2), causes the computer to function as:
a searching unit configured to search a plurality of search target images [video data 20] for an image relating to a query image [target nomination / target to search for] based on a first similarity to the query image by a first evaluation scheme (see [0045]; [0048], lines 1-12; [0056], lines 1-9; [0075]; and Fig 1 – A target to search for is received at step 25. This target may be selected from within the video data 20 or otherwise defined. At step 30, the method identifies a selection of target matches or potential matches for the received target from within the video data 20. Several different matching techniques may be used. The target matches are ranked at step 35 according to particular match criteria.);
a first obtaining unit to obtain a feedback indicating at least one of correct or incorrect regarding the image searched by the searching unit (see [0047], lines 17-20; [0048], lines 11-14; [0056], lines 9-19; and Fig 1 – A signal is then received confirming or rejecting the ranked matches at step 40. This signal may be received from a human user or external system input, for example.);
a second obtaining unit configured to obtain an evaluation of an effect on a result of an image search with a second evaluation scheme caused by changing a similarity evaluation scheme from the first evaluation scheme to the second evaluation scheme, wherein the second evaluation scheme is generated based on the feedback (see [0045]; [0047]; [0048]; [0056]; and [0057] – A user or external system then provides feedback by iteratively accepting or rejecting each of the ranked candidate matches as correct or incorrect for the system to iteratively refine and navigate its search. The relative ranking model’s internal parameters may also be updated automatically by incremental self-learning from the iterative procedure of external interaction by either a human user or other independent signals. At step 45, further target matches or potential matches are made for the confirmed matches found at step 40. The method 10 then iterates one or more times using these further selected confirmed matches which are passed back to step 30.); and
a control unit configured to control, in accordance with the evaluation, whether to perform a search of the plurality of search target images for the image relating to the query image based on a second similarity to the query image by the second evaluation scheme (see [0049] – The iteration procedure may stop under criteria such as where the matches are deemed to be of a high enough quality).
Referring to claim 2, Gong discloses the image searching apparatus according to claim 1, wherein the first obtaining unit presents a user with a first image group, which is some of the plurality of search target images selected in accordance with the first similarity, and obtains the feedback from the user regarding at least one image among the first image group (see Fig 4; and [0056] – The “confirm or reject” method step 40 may be provided by a user 450 as input into the query engine 410. For example, a user may be presented with a selection of ranked matched on the visual display unit 250 or other output device. The user may provide a signal confirming or rejecting the ranked potential matches using the computer mouse or other input device. These confirmations or rejections may be based on ranked matches 460 presented to the user typically in visual form.).
Referring to claim 3, Gong discloses the image searching apparatus according to claim 2, wherein the second obtaining unit calculates the second similarity regarding each of a second image group, which is some of the plurality of search target images selected in accordance with the first similarity including the first image group (see [0048]; [0057]; [0072]; and [0075]).
Referring to claim 4, Gong discloses the image searching apparatus according to claim 3, wherein the second obtaining unit displays in an array in accordance with the second similarity at least some of the second image group and obtains as the evaluation of the effect an evaluation from the user in relation to the array (see Fig 4; [0048]; [0056]; and [0057] – In each iteration the user can accept and reject.).
Referring to claim 5, Gong discloses the image searching apparatus according to claim 4, wherein the second image group includes more images than the first image group, and the at least some of the second image group are images, which were selected in accordance with the second similarity from the second image group, of the same number as the first image group (see [0048] – The confirmed are matches and then used different strands or seeds causing the number to be greater.).
Referring to claim 6, Gong discloses the image searching apparatus according to claim 4, wherein the second obtaining unit, every time the first obtaining unit obtains a feedback, displays in an array in accordance with the similarity, which was evaluated in accordance with the feedback, the at least some of the second image group (see Fig 4; [0048]; [0056]; and [0057]).
Referring to claim 7, Gong discloses the image searching apparatus according to claim 4, where the second obtaining unit, m accordance with an instruction from the user, displays in an array in accordance with the similarity, which was evaluated in accordance with the feedback, the at least some of the second image group (see Fig 4; [0048]; [0056]; and [0057]).
Referring to claim 8, Gong discloses the image searching apparatus according to claim 3, wherein the second obtaining unit, regarding the second image group, performs the evaluation of the effect based on a relationship between an array in accordance with the first similarity and an array in accordance with the second similarity (see Fig 4; [0048]; [0056]; [0057]; and [0075]).
-
Referring to claim 9, Gong discloses the image searching apparatus according to claim 8, wherein the second obtaining unit, regarding an image that is included in the second image group, performs the evaluation of the effect based on a variation amount between an order in the second image group in accordance with the first similarity and an order in the second image group in accordance with the second similarity (see Fig 4; [0048]; [0056]; [0057]; and [0075]).
Referring to claim 10, Gong discloses the image searching apparatus according to claim 3, wherein the second obtaining unit, regarding the second image group, performs the evaluation of the effect based on a relationship between the first similarity and the second similarity (see Fig 4; [0048]; [0056]; [0057]; and [0075]).
Referring to claim 11, Gong discloses the image searching apparatus according to clam 10, wherein the second obtaining unit, regarding an image that is included in the second image group, performs the evaluation of the effect based on a variation amount between the first similarity and the second similarity (see Fig 4; [0048]; [0056]; [0057]; and [0075]).
Referring to claim 12, Gong discloses the image searching apparatus according to claim 3, wherein the second obtaining unit performs the evaluation of the effect based on a relationship between a distribution of the first similarity included in the first image group or the second image group and a distribution of the first similarity included in a third image group in which the second similarity is larger in the second image group (see Fig 4; [0048]; [0056]; [0057]; [0060]-[0071]; and [0075]).
Referring to claim 13, Gong discloses the image searching apparatus according to claim 12, wherein the second obtaining unit performs the evaluation of the effect based on whether or not the distribution of the first similarity included in the third image group falls inside the distribution of the first similarity included in the second image group (see Fig 4; [0048]; [0056]; [0057]; [0060]-[0071]; and [0075]).
Referring to claim 14, Gong discloses the image searching apparatus according to claim 3, wherein the second obtaining unit performs the evaluation of the effect based on an evaluation parameter that is used in the second evaluation scheme (see Fig 4; [0048]; [0056]; [0057]; [0060]-[0071]; and [0075]).
Referring to claim 15, Gong discloses the image searching apparatus according to claim 8, wherein the second obtaining unit presents the user with a result of the evaluation of the effect (see Fig 4). 
Referring to claim 16, Gong discloses the image searching apparatus according to claim 15, wherein the second obtaining unit, when evaluating that the effect is effective, proposes to the user the search from the plurality of search target images for the image relating to the query image based on the second similarity (see Fig 4; [0048]; [0056]; [0057]; [0060]-[0071]; and [0075]).
Referring to claim 17, Gong discloses the image searching apparatus according to claim 1, wherein
the first obtaining unit further obtains an instruction to cancel the feedback (see [0049]), and
the second obtaining unit, in accordance with the feedback that is not cancelled, obtains the evaluation of the effect that is provided to the search result of the image by changing the evaluation scheme of the similarity to the second evaluation scheme from the first evaluation scheme (see [0045] and [0048]).
Referring to claim 18, Gong discloses the image searching apparatus according to claim 1, wherein the second obtaining unit, based on the feedback, decides a weight, which is used for calculating the second similarity, of each dimension of a feature amount included in the image (see [0045]; [0048]; [0060]-[0072]; and [0075]).
Referring to claim 19, Gong discloses an image searching method comprising:
searching a plurality of search target images [video data 20] for an image relating to a query image [target nomination / target to search for] based on a first similarity to the query image by a first evaluation scheme (see [0045]; [0048], lines 1-12; [0056], lines 1-9; [0075]; and Fig 1 – A target to search for is received at step 25. This target may be selected from within the video data 20 or otherwise defined. At step 30, the method identifies a selection of target matches or potential matches for the received target from within the video data 20. Several different matching techniques may be used. The target matches are ranked at step 35 according to particular match criteria.);
obtaining a feedback indicating at least one of correct or incorrect regarding the image searched by the searching unit (see [0047], lines 17-20; [0048], lines 11-14; [0056], lines 9-19; and Fig 1 – A signal is then received confirming or rejecting the ranked matches at step 40. This signal may be received from a human user or external system input, for example.);
obtaining an evaluation of an effect on a result of an image search with a second evaluation scheme caused by changing a similarity evaluation scheme from the first evaluation scheme to the second evaluation scheme, wherein the second evaluation scheme is generated based on the feedback (see [0045]; [0047]; [0048]; [0056]; and [0057] – A user or external system then provides feedback by iteratively accepting or rejecting each of the ranked candidate matches as correct or incorrect for the system to iteratively refine and navigate its search. The relative ranking model’s internal parameters may also be updated automatically by incremental self-learning from the iterative procedure of external interaction by either a human user or other independent signals. At step 45, further target matches or potential matches are made for the confirmed matches found at step 40. The method 10 then iterates one or more times using these further selected confirmed matches which are passed back to step 30.); and
controlling, in accordance with the evaluation, whether to perform a search of the plurality of search target images for the image relating to the query image based on a second similarity to the query image by the second evaluation scheme (see [0049] – The iteration procedure may stop under criteria such as where the matches are deemed to be of a high enough quality).
	Referring to claim 20, Gong discloses a non-transitory computer-readable storage medium storing a program which, when executed by a computer comprising a processor and a memory, causes the computer to:
search a plurality of search target images [video data 20] for an image relating to a query image [target nomination / target to search for] based on a first similarity to the query image by a first evaluation scheme (see [0045]; [0048], lines 1-12; [0056], lines 1-9; [0075]; and Fig 1 – A target to search for is received at step 25. This target may be selected from within the video data 20 or otherwise defined. At step 30, the method identifies a selection of target matches or potential matches for the received target from within the video data 20. Several different matching techniques may be used. The target matches are ranked at step 35 according to particular match criteria.);
obtain a feedback indicating at least one of correct or incorrect regarding the image searched by the searching unit (see [0047], lines 17-20; [0048], lines 11-14; [0056], lines 9-19; and Fig 1 – A signal is then received confirming or rejecting the ranked matches at step 40. This signal may be received from a human user or external system input, for example.);
obtains an evaluation of an effect on a result of an image search with a second evaluation scheme caused by changing a similarity evaluation scheme from the first evaluation scheme to the second evaluation scheme, wherein the second evaluation scheme is generated based on the feedback (see [0045]; [0047]; [0048]; [0056]; and [0057] – A user or external system then provides feedback by iteratively accepting or rejecting each of the ranked candidate matches as correct or incorrect for the system to iteratively refine and navigate its search. The relative ranking model’s internal parameters may also be updated automatically by incremental self-learning from the iterative procedure of external interaction by either a human user or other independent signals. At step 45, further target matches or potential matches are made for the confirmed matches found at step 40. The method 10 then iterates one or more times using these further selected confirmed matches which are passed back to step 30.); and
controls, in accordance with the evaluation, whether to perform a search of the plurality of search target images for the image relating to the query image based on a second similarity to the query image by the second evaluation scheme (see [0049] – The iteration procedure may stop under criteria such as where the matches are deemed to be of a high enough quality).
Referring to claim 21, Gong discloses the image searching apparatus according to claim 1, wherein the second obtaining unit obtains the evaluation of the effect for a predetermined number of images less than the number of the plurality of search target images (see [0048]; [0056]; and [0057] – For the number that match the number retrieved by the second evaluation scheme).
Referring to claim 22, Gong discloses the image searching apparatus according to claim 1, wherein the control unit performs the search of the plurality of search target images for the image relating to the query image based on the second similarity to the query image by the second evaluation scheme when a variation amount in the similarities between the first similarity and the second similarity exceeds a predetermined threshold (see [0045]; [0048]; [0060]-[0072]; and [0075]).

Response to Arguments
Applicant’s arguments with respect to the 112 rejections have been fully considered and are persuasive.  The rejection has been withdrawn. 
With regards to the prior art arguments, the Examiner agrees that Yano fails to teach the claims as amended.  A new reference to Gong is being utilized to teach the claims.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY LOVEL WILSON whose telephone number is (571)272-2750. The examiner can normally be reached 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KIMBERLY L WILSON/                                                                        Primary Examiner, Art Unit 2167